FILED
                                                                       Dec 21 2020, 9:52 am

                                                                           CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Meggan E. Smith                                           Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana
                                                          Evan M. Comer
                                                          Andrew A. Kobe
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Anthony T. Williams,                                      December 21, 2020
Appellant-Petitioner,                                     Court of Appeals Case No.
                                                          20A-PC-998
        v.                                                Appeal from the Lake Superior
                                                          Court
State of Indiana,                                         The Honorable Salvador Vasquez,
Appellee-Respondent.                                      Judge
                                                          The Honorable Kathleen Sullivan,
                                                          Magistrate
                                                          Trial Court Cause No.
                                                          45G01-1807-PC-10



Riley, Judge.




Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020                           Page 1 of 35
                                STATEMENT OF THE CASE
[1]   Appellant-Petitioner, Anthony Williams (Williams), appeals the post-

      conviction court’s denial of his petition for post-conviction relief.


[2]   We affirm.


                                                    ISSUES
[3]   Williams presents this court with two issues, which we restate as:


               (1) Whether he was denied the effective assistance of Trial
                   Counsel due to her cross-examination of a witness that
                   opened the door to inculpatory evidence; and


               (2) Whether he was denied the effective assistance of Appellate
                   Counsel who chose not to challenge the trial court’s
                   admission of the inculpatory evidence.


                       FACTS AND PROCEDURAL HISTORY
[4]   In the fall of 2013, Aja Jester (Jester) spent time with her friend Damian Reedus

      (Reedus), whom she would occasionally lend her white passenger van. Reedus

      was almost always accompanied by his friend Williams. Acquaintances of

      Reedus and Williams described the closeness of their friendship as being like

      brothers. On December 1, 2013, Jester agreed to lend Reedus her van. Jester,

      Reedus, and Williams spent time together on December 1, 2013, after which

      Reedus and Williams dropped Jester off at her home in Gary, Indiana. Reedus

      had promised to return the van to Jester by 5:00 p.m. that day, but he and

      Williams did not arrive at Jester’s home until the early morning hours of

      Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020       Page 2 of 35
      December 2, 2013. Jester drove Reedus and Williams back to Reedus’ house,

      stopping for gas along the way. Reedus was seated in the front passenger seat,

      and Williams was seated in a captain’s chair directly behind Jester. After they

      reached Reedus’ home, Williams stated that he had changed his mind and

      wished to be driven to his own home.


[5]   Shortly after Jester pulled away to drive the short distance to Williams’ home,

      she heard two gunshots as Williams shot Reedus twice in the head, killing him.

      She turned and asked Reedus what she had heard. Receiving no response,

      Jester turned to look at Williams. Williams then shot Jester in the neck. Jester

      was gravely wounded but did not die. Jester managed to put the van in park.

      Other facts pertaining to Williams’ offenses as found by this court on direct

      appeal are as follows:


              Williams then pulled Jester out of the van, straddled her, pointed
              the gun at her face, and told her she had to die because she had
              seen his face. Although Williams pulled the trigger twice, the
              gun failed to fire. Jester then managed to run away, and
              Williams drove away in the van.



      Williams v. State, 86 N.E.3d 185, 186 (Ind. Ct. App. 2017), trans. denied. Jester

      ran to a nearby home, where she encountered Andrew Moore (Moore) and

      called 911. In her 911 call, Jester identified Williams as the person who had

      shot her.


[6]   Later that morning, Reedus’ friend Cassandra Warmack (Warmack) and the

      mother of one of his children, Shaumbria Samuels (Samuels), picked up

      Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020     Page 3 of 35
      Williams so that they could search for Reedus together. Samuels spotted

      Jester’s van abandoned with Reedus’ body slumped over in the front passenger

      seat. Williams placed a call to 911 but left before the police arrived. Warmack

      went to the police station to provide a statement. While she was waiting for

      officers to interview her, Williams called her on her cell phone. During the call,

      Williams initially denied being with Jester and Reedus. When Warmack

      mentioned that Jester had told the police that Williams had pumped gas into

      her car just before the shooting, Williams responded that Jester was lying and

      that she had pumped her own gas.


[7]   Jester’s van was searched. No fingerprints of evidentiary value were found

      inside or outside the van, and Williams’ DNA was not found on any of the

      items recovered from the van. Four spent shell casings from a .38 caliber

      weapon were found in the van. Beginning at 6:42 a.m. on December 2, 2013,

      Jester’s sister, Tasharra Jester (Tasharra), received a series of phone calls from

      Williams. In one call, Williams simply whispered, “I’m sorry.” (Transcript

      Vol. XI, p. 180). In another call, Tasharra asked Williams why he had killed

      her sister, and Williams responded, “Your sister not dead [sic].” (Tr. Vol. XI,

      p. 185).


[8]   On December 3, 2013, following neck surgery, Jester was released from the

      hospital and gave a statement to the lead detective, Lorenzo Davis (Detective

      Davis) of the Gary Police Department (GPD), in which she identified Williams

      as the person who had shot her and Reedus. Jester reported that Williams had

      shot her with a gun that had a cylinder or circular part and that, after the gun

      Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020      Page 4 of 35
       jammed, he had poured the bullets from the gun out into his hand. On

       December 4, 2013, Williams contacted his acquaintance Stephen Johnson

       (Johnson) and asked if he could stay with him. Johnson declined but found

       Williams a room at the Mosley Hotel in Gary and drove him there. Before

       Williams got into Johnson’s car, Johnson asked Williams if he had any

       weapons. Williams denied that he was armed, and Johnson drove him to the

       hotel. Upon arrival, Williams told Johnson that he had no identification, so

       Johnson used his own identification to rent a room for Williams. Johnson

       escorted Williams to the rented room, where he saw that Williams had a small

       black gun. Although Johnson was upset that Williams had lied to him about

       being armed, he asked Williams if he was planning on selling the gun.

       Williams told Johnson, “No, you don’t want that one.” (Tr. Vol. XI, p. 108).


[9]    When Detective Davis initially made telephone contact with Williams, he

       denied being with Reedus. Detective Davis uncovered surveillance footage of

       Reedus and Williams entering a bar in Gary before Reedus was shot. Both men

       appeared to be highly intoxicated. Reedus dropped a large wad of money

       which Williams picked up and returned to him.


[10]   On December 5, 2013, the State filed an Information, charging Williams with

       Reedus’ murder, the attempted murder of Jester, carjacking, aggravated battery,

       battery by means of a deadly weapon, battery resulting in serious bodily injury,

       and criminal recklessness. Williams was subsequently located by law

       enforcement at the Mosley Hotel. On December 6, 2013, officers of the GPD’s

       SWAT team, working in conjunction with deputies of the U.S. Marshal’s

       Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020    Page 5 of 35
       Service, breached the door of Williams’ hotel room and located him inside.

       After Williams was in custody, Detective Davis left the scene to apply for a

       search warrant for the hotel room. After Detective Davis left the hotel but

       before the search warrant was procured, a black semi-automatic .38 caliber

       handgun was found under the mattress in Williams’ room. After the search

       warrant was procured and Detective Davis learned of the handgun, he called

       crime scene investigator Michael Equihua (Detective Equihua) to the hotel

       solely to recover the handgun found in Williams’ hotel room and to take

       photographs of the hotel room scene, which Detective Equihua did. Williams’

       identification and cell phones were found in the hotel room. On December 7,

       2013, Detective Davis interviewed Williams, who stated that he had been

       consuming alcohol and had no memory of the relevant timeframe. Despite his

       lack of memory, Williams adamantly maintained that he had not killed Reedus.


[11]   While Williams was housed in the jail in Lake County, he spoke to fellow

       inmate Kent Carr (Carr) three times about witness tampering. Although

       Williams never mentioned a specific name, he asked Carr what would happen

       if the female star witness in his case did not attend his trial or came up missing.

       Williams told Carr that he had a friend “finessing” the woman. (Tr. Vol. XI, p.

       69). While Williams was at the jail, a letter was found during an administrative

       search of his cell in which he had written the following:


               I need you to stand on the bird who’s singing. Feel me? Last
               thing is 2 nite. I rather for you 2 game her and get some paper
               outta tha bitch. Convince her not to come to trial and recant her
               statement. Do what you got to do so she will not show and so

       Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020      Page 6 of 35
               she will not be able 2 be contacted when it’s time to go to the
               box.


       (Tr. Vol. X, p. 92). After this letter was intercepted, Williams’ jailhouse writing

       privileges were revoked. Thereafter, Williams asked inmate Jason Kidd (Kidd)

       for writing materials. Williams told Kidd about the first letter that had been

       found and stated that the “little bird” was the only strong evidence the State

       had against him. (Tr. Vol. XII, p. 59). Williams commented to Kidd that “he

       had already . . . tried to whack her, but he fucked up and hit her in the neck.”

       (Tr. Vol. XII, p. 59). A second letter sent by Williams was intercepted by jail

       personnel in which Williams mentioned his then-current trial date and told the

       addressee that “I need you to stop or finesse the lil bird . . . Just know if you

       perform properly for me, I’ll return the favor.” (Tr. Vol. X, pp. 93-94).


[12]   On February 27, 2015, the State entered into a plea agreement with Williams

       whereby he would plead guilty to the murder and attempted murder charges

       and would receive concurrent terms of fifty-five and thirty years, respectively.

       On April 10, 2015, after hearing victim impact testimony from Jester, the trial

       court rejected Williams’ plea agreement. The trial court observed that he was

       “not comfortable on the 30 years concurrent term, because that gives Mr.

       Williams a pass for shooting [Jester].” Id. at 187.


[13]   On July 7, 2015, Trial Counsel filed a motion to suppress the handgun that had

       been found in Williams’ hotel room, arguing that it had been found pursuant to

       an illegal warrantless search. On July 31, 2015, after a hearing, the trial court

       denied the motion to suppress. As part of its ruling that the gun evidence was
       Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020        Page 7 of 35
       admissible, the trial court found that a U.S. Marshal had lifted the mattress and

       discovered the handgun, not an officer of the GPD or the Lake County Sheriff’s

       Department; Detective Davis had no knowledge of the gun when he applied for

       and was granted the hotel search warrant; and there was no police misconduct

       on the part of the GPD to be deterred through application of the exclusionary

       rule. The trial court granted Williams’ request to certify its order denying his

       motion to suppress for interlocutory appeal, but this court declined to accept

       jurisdiction. On January 11, 2016, after the denial of the motion to suppress,

       Trial Counsel deposed several officers regarding the discovery of the handgun

       and received discovery of dispatch calls made during the investigation. Trial

       Counsel filed a second motion to suppress the handgun evidence, arguing that

       the handgun had actually been found by an officer of the GPD. On March 3,

       2016, the date set for a hearing on Williams’ second motion to suppress the

       handgun evidence, Trial Counsel withdrew the motion on Williams’ behalf

       based on the State’s agreement not to seek to admit the handgun evidence at

       trial.


[14]   On April 4, 2016, the same trial court judge who had rejected Williams’ plea

       agreement convened Williams’ first jury trial. On April 13, 2016, the trial court

       found that the jury was deadlocked and declared a mistrial. On September 8,

       2016, Williams moved for a change of judge. The trial court denied Williams’

       motion. After Williams’ mistrial, the State obtained DNA testing results

       showing that the blood of Andre Woods (Woods), an associate of Reedus and

       Williams, was recovered from Jester’s van.


       Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020     Page 8 of 35
[15]   On November 28, 2016, the trial court convened Williams’ second jury trial,

       which lasted a total of ten days. Trial Counsel pursued a defense strategy of

       calling Jester’s credibility into question, highlighting what Trial Counsel argued

       was an incomplete and ineffective investigation, and suggesting that others,

       including Woods, could have been the culprit. Moore testified about

       encountering Jester on December 2, 2015. Jester testified that Williams shot

       her and Reedus and identified him in open court. Trial Counsel cross-

       examined Jester regarding inconsistencies among her police statement, her

       deposition, her first trial testimony, and her second trial testimony regarding the

       details of the timing of Williams’ ‘you saw my face’ statement, whether she

       jumped or was pulled from her van, whether Moore had been asleep or

       standing when she encountered him, and her varying descriptions of the gun as

       a revolver or a semi-automatic, among other topics. The coroner testified that

       Reedus had been shot twice in the head. Both of those bullets were recovered

       from Reedus’ body. Reedus had also been wounded by either one or two

       bullets on his left and right thigh.


[16]   After the coroner, four other officers involved in the investigation and evidence

       collection testified and were cross-examined at length by Trial Counsel,

       particularly about items of evidence that could have been collected, or testing

       that could have been done, but were not. Trial Counsel’s cross-examination of

       evidence technician Captain Milan Trisic (Captain Trisic), who processed

       Jester’s van at the police garage, was representative of her style and the breadth

       of questioning. After Captain Trisic acknowledged that he had taken no


       Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020     Page 9 of 35
       measurements in the van, Trial Counsel asked him individual questions about

       whether he had taken measurements of the angles of the van seats as they were

       found, the distance between the last bench seat of the van and the front seat, or

       between the bucket seats. After showing Captain Trisic photographs of the

       interior of Jester’s van, which was strewn with trash and Jester’s family’s

       possessions, Trial Counsel individually questioned him about a beer cap, a pack

       of cigarettes, a straw, a wrapper in the door panel of the front passenger side, a

       possible CD case holder, a green cup, a cup next to the green cup, a cigarette

       butt, the location of the shell casings in the van, a blue and orange hat, a cell

       phone which Trial Counsel confirmed with the witness had not been swabbed

       for fingerprints or DNA, a soft drink can, and a folder containing papers found

       in the driver’s side door. Trial Counsel also questioned him about the fact that

       police procedure had not been followed when moving the van to the police

       garage and about the circumstances surrounding the collection of a shell casing

       which tended to show that it had been collected in an unstandardized manner.


[17]   The State’s eighth witness was Detective Equihua. During her direct

       examination of Detective Equihua, the Deputy Prosecutor honored her

       agreement not to elicit any testimony regarding the gun found in Williams’

       hotel room. On cross-examination, Trial Counsel questioned Detective

       Equihua at length about items in Williams’ hotel room and areas and items that

       were not searched, recovered, fingerprinted, or tested for DNA, including a bag

       on the nightstand, a black bag on the refrigerator, a pizza box, the remote




       Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020      Page 10 of 35
control, the nightstand, the room’s dresser drawers, and the bathroom. The

following exchange then took place:


        Trial Counsel: Okay. Now, if I understand you correctly. It’s
        your testimony that you, in fact, didn’t do any – didn’t do any of
        those things. And I mean – by that, I mean looking inside the
        drawers or inside of bags or anything like that because you had
        been advised of two different things, one, that a determination
        had already been made as to who had been in the room?


        Det. Equihua: Correct.


        Trial Counsel: And then the second reason was because
        Detective Davis didn’t ask you to?


        Det. Equihua: No, ma’am. I was just instructed to take the
        photographs inside the room and that’s what I did.


        Trial Counsel: Okay. So certainly if there was any evidence of
        exculpatory value – you understand what I mean by that?


(Tr. Vol. VII, pp. 39-40). The Deputy Prosecutor objected, and, outside the

presence of the jury, argued that Trial Counsel was misleading the jury by

creating a false impression that Detective Davis had directed Detective Equihua

to perform a general search of the hotel room when Detective Equihua had only

been called to the scene to collect the handgun and take photographs. The

Deputy Prosecutor had held her objection until she felt that Trial Counsel was

speculating before the jury about places evidence might have been found, such

as the bathroom and the dresser drawers. It was the State’s position that Trial


Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020     Page 11 of 35
       Counsel had opened the door to the gun evidence. In response, Trial Counsel

       argued that she had not opened the door through her questioning, as she had

       pursued similar lines of questioning through each crime scene investigator and

       her questions were merely meant to show that Detective Equihua had

       discretion in what evidence to collect from the hotel room. The trial court ruled

       that Trial Counsel had created a misleading impression about the nature of

       Detective Equihua’s duties at the hotel scene, opening the door to evidence that

       the gun was found in the hotel room.


[18]   The parties then argued regarding the limits of the remedy necessary to correct

       the misimpression, with the Deputy Prosecutor arguing that ballistics testing

       evidence was also admissible following the admission of evidence that the gun

       was found and Trial Counsel arguing for the evidence to be limited to the fact

       that Detective Equihua had been called to the hotel to collect a gun from

       Williams’ room. During the extensive argument on the scope of the remedying

       evidence, Trial Counsel requested an evidentiary hearing on the second motion

       to suppress the handgun because, she argued, without such a hearing, “[t]here is

       nothing for the Court of Appeals – when we talk about whether this is a

       reversible issue or not, there’s nothing for them to look at.” (Tr. Vol. VII, p.

       73). The trial court denied the motion for a suppression hearing. Trial Counsel

       represented that she would make an offer of proof with witnesses but did not do

       so. Trial Counsel moved for a mistrial, which motion was denied. After

       hearing multi-part, extensive argument on remedy evidence, the trial court

       further ruled that evidence concerning ballistics testing done on the gun was


       Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020     Page 12 of 35
       also admissible, as not allowing that evidence would create a second

       misimpression before the jury that the State had failed to investigate the gun

       and its possible link to the offenses. When the cross-examination of Detective

       Equihua continued, Trial Counsel questioned him about whether he had been

       called to the hotel to recover a weapon and if searching other places in the hotel

       room would have been to find other evidence apart from the gun. Trial

       Counsel also questioned Detective Equihua at length about many items that

       could have had DNA or other evidence on them that were not recovered from

       Jester’s van, another scene he had been involved in searching and documenting.


[19]   After Detective Equihua’s and the SWAT team leader’s testimony was

       presented to the jury, Detective Davis testified and was cross-examined by Trial

       Counsel for nearly two days regarding the details of the investigation. Trial

       Counsel probed Detective Davis about the fact that he had lost his detective’s

       file for the case which contained the cell phones found in Williams’ hotel room,

       the emergency warrants he used to procure preliminary cell phone data, and

       items which he had not turned over to the State or the defense. Trial Counsel

       also posed questions about avenues of evidence which Detective Davis had not

       explored, including, among many others, attempting to procure surveillance

       footage from businesses around the scene of the shooting, the gas station where

       the group stopped prior to the shooting, or the bar where Reedus and Williams

       had been before the shooting; collecting clothing from Jester and others;

       canvassing around Moore’s home; obtaining a registration slip from the Mosley

       Hotel; or obtaining Williams’ cell phone GPS information. Trial Counsel also


       Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020    Page 13 of 35
       inquired why Detective Davis had returned Jester’s cell phone, which had been

       found in her van, without searching it; why he had not investigated the

       inconsistencies in the details of Jester’s statements or obtained a copy of her 911

       call; why he had not followed up on information he gleaned from Warmack’s

       recorded statements when she was alone awaiting her police interview and

       Williams called her; and why he had not investigated Samuels or any of the

       other people Reedus had reportedly been with prior to his murder. Detective

       Davis also admitted on cross-examination that he used the wrong VIN number

       on the search warrant application for Jester’s van and that there was a

       discrepancy on the scene login/logout sheet about what time he left the scene.


[20]   Williams’ police interview was published to the jury during Detective Davis’

       testimony. The two letters Williams wrote from jail were also admitted, and a

       handwriting expert concluded that it was probable that Williams had written

       them. After testimony from the fingerprint examiner and a medical doctor,

       Trial Counsel continued to argue that the trial court should not admit any

       ballistics testimony, and she filed a motion to reconsider the trial court’s ruling

       allowing that evidence to come in which the trial court denied. After the

       presentation of the State’s DNA evidence, the Deputy Prosecutor offered the

       testimony of the State’s ballistics expert, Lieutenant Henry Hatch (Lieutenant

       Hatch). Trial Counsel objected to the admission of the ballistics evidence but

       did not offer any specific grounds for her objection. Testing showed that one of

       the bullets recovered from Reedus’ body and all of the four spent casings found

       in the van were fired by the handgun found in Williams’ hotel room.


       Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020      Page 14 of 35
       Lieutenant Hatch was unable to conclude that the other bullet recovered from

       Reedus’ body was fired from that gun, but he was certain that the bullet had

       been fired from a .38 caliber firearm. Testing also showed that, consistent with

       Jester’s testimony, one of the bullets in the magazine of the gun found in

       Williams’ hotel room had been struck by the firing pin of the gun but had not

       fired. After the presentation of the ballistics evidence, Carr, Johnson, Tasharra,

       Warmack, and Kidd testified about their conversations and interactions with

       Williams. During Warmack’s testimony, Trial Counsel procured a ruling from

       the trial court that evidence that Woods’ car was parked outside Reedus’ house

       on the morning of December 2, 2013, was admissible.


[21]   During the defense’s case-in-chief, Trial Counsel presented additional evidence

       tending to show that the State had not conducted a professional investigation,

       Williams had called 911 when he, Warmack, and Samuels had found the van

       and Reedus’ body, the jailhouse conversations Carr and Kidd had testified to

       would have been impossible if jail policies had been followed, and that Woods’

       car had been left in front of Reedus’ home. During her closing remarks, the

       Deputy Prosecutor relied upon Jester’s first-hand testimony, the handgun and

       ballistics evidence, Williams’ jailhouse letters, and his conversations with Kidd

       and Carr in arguing Williams’ guilt. Trial Counsel emphasized the lack of

       thoroughness in the investigation, attacked Jester’s, Kidd’s, and Carr’s

       credibility, and argued that Woods could have committed the offenses. Trial

       Counsel acknowledged that a gun had been found in Williams’ hotel room but




       Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020    Page 15 of 35
       argued to the jury that fact did not make a definitive case for his guilt because

       the ballistics evidence could not detect who fired a gun.


[22]   The jury deliberated for approximately four hours and asked one question

       unrelated to either the murder or the attempted murder charges. The jury found

       Williams guilty on all counts. The trial court entered judgment of conviction

       only on the murder, attempted murder, and carjacking verdicts. On January

       12, 2017, the trial court sentenced Williams to an aggregate sentence of 120

       years.


[23]   Williams pursued a direct appeal of his convictions. Appellate Counsel

       presented one argument on appeal, namely, that the trial court erred when it

       denied Williams’ motion for change of judge between his first and second trials.

       On October 13, 2017, another panel of this court concluded that Williams’

       motion for change of judge had not been timely filed and that the trial court

       judge was not required to recuse himself sua sponte because he had not

       demonstrated any actual bias or prejudice against Williams in rejecting the plea

       agreement. Williams, 86 N.E.3d at 189. Accordingly, the court affirmed

       Williams’ convictions. Id.


[24]   Williams filed a pro se petition for post-conviction relief which was amended on

       March 12, 2019, after Post-conviction Counsel appeared. In his petition,

       Williams alleged that Trial Counsel was ineffective for opening the door to the

       handgun evidence and Appellate Counsel was ineffective for failing to

       challenge the trial court’s ruling admitting the handgun and ballistics evidence


       Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020     Page 16 of 35
       in response to Trial Counsel opening the door. On June 20, 2019, the post-

       conviction court held a hearing on Williams’ petition. The post-conviction

       court took judicial notice and/or admitted into evidence the record on direct

       appeal of Williams’ second jury trial. Post-conviction Counsel offered into

       evidence the transcripts of Williams’ mistrial, but the State objected on

       relevancy grounds. The post-conviction court sustained the State’s objection,

       excluded the mistrial transcripts, but ultimately allowed Williams to file the

       mistrial transcripts as an offer of proof in the post-conviction proceedings.


[25]   Trial Counsel testified at the post-conviction hearing. Trial Counsel, who was a

       former deputy prosecutor, had represented defendants in over forty felony trials,

       ten of which were murder trials. Trial Counsel had filed the second motion to

       suppress the handgun evidence after deposing officers involved in the

       investigation and after concluding that there was evidence contradicting the

       trial court’s suppression finding that a U.S. Marshal had found the gun at issue.

       Trial Counsel testified that her trial strategy had been to demonstrate to the jury

       that there was insufficient evidence that Williams had been the shooter and to

       highlight an allegedly incomplete and inadequate investigation by law

       enforcement. She had intended her cross-examination of Detective Equihua to

       demonstrate to the jury that there had been multiple pieces of evidence in the

       motel room that had not been collected or investigated. According to Trial

       Counsel, “[a] lot” of her strategy was to attack the police investigation, “so it

       really played into our defense.” (PCR Transcript p. 38). Trial Counsel




       Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020      Page 17 of 35
       acknowledged that “we did not have a ruling on the second hearing, there was

       nothing in the record to preserve the appeal right.” (PCR Tr. p. 39).


[26]   Appellate Counsel, who had been practicing law since 1975, also testified at the

       post-conviction hearing. During his time in private practice and his tenure with

       the public defender’s office since 2004, Appellate Counsel had prosecuted

       between fifty and 100 appeals. Appellate Counsel had assisted Trial Counsel

       during the second trial in crafting a strategy to address the opening of the door

       to the handgun evidence. After Williams was convicted and Appellate Counsel

       received the appeal, he reviewed the record and determined that the issues of

       whether Trial Counsel had opened the door and whether the trial court’s

       admission of the handgun evidence had exceeded the scope of the evidence

       necessary to remedy the opening of the door had not been preserved. Appellate

       Counsel based that conclusion on his determination that, because Trial Counsel

       had withdrawn the second motion to suppress, there was no trial court ruling

       that the handgun evidence was inadmissible; the State had not conceded that

       the handgun evidence was constitutionally infirm, but, rather, had agreed not to

       introduce the evidence out of ethical concerns; after the trial court had denied a

       hearing on the second, in-trial motion to suppress, Trial Counsel had offered to

       make an offer of proof but then did not; and Trial Counsel had argued in the

       trial court that without a ruling the issue would not be preserved for appeal, a

       position that Appellate Counsel felt he could not reverse on appeal. Appellate

       Counsel had also considered the facts that Trial Counsel had never re-asserted

       the grounds for the first motion to suppress or incorporated any of the evidence


       Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020    Page 18 of 35
       from the first motion to suppress into the trial record and that, when the cross-

       examination of Detective Equihua finally resumed, Trial Counsel had

       questioned him in depth about the handgun, which Appellate Counsel thought

       weighed in favor of waiver. Lastly, Appellate Counsel’s review of the trial

       record revealed that, when the State offered photographs of the handgun during

       re-direct examination of Detective Equihua, Trial Counsel had not objected on

       specific grounds. It was Appellate Counsel’s opinion that the additional

       evidence Trial Counsel had developed from deposing the officers involved in

       the investigation about who found the handgun and receiving discovery about

       radio dispatches contemporaneous to the discovery of the handgun needed to

       be presented in an offer of proof in order to preserve the issue.


[27]   On April 7, 2020, the post-conviction court denied Williams’ petition. As to

       Williams’ claim that Trial Counsel had been ineffective, the post-conviction

       court found that Williams had failed to show that Trial Counsel’s performance

       fell below an objective standard of reasonableness given Trial Counsel’s

       experience as a trial attorney, her vigorous cross-examination of the State’s

       witnesses in furtherance of her trial strategy to show the insufficiency of the

       evidence and poor police investigation, her strenuous efforts to argue to the trial

       court that she had not opened the door to the handgun evidence, and her efforts

       to preserve the issue of the admission of the handgun evidence for appeal. The

       post-conviction court found that Williams had also failed to demonstrate that

       he had been prejudiced by Trial Counsel’s performance in that other substantial

       evidence supported his guilt, namely the testimony of Jester, Tasharra,


       Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020     Page 19 of 35
       Johnson, Carr, and Kidd as well as evidence that Williams had written the

       “stand on the bird” and “last thing is 2 nite” letter. (Tr. Vol. X, p. 92). Given

       this evidence, the post-conviction court concluded that Williams had failed to

       show that, despite the claimed error by Trial Counsel, the outcome of his trial

       would have been different. The post-conviction court additionally rejected

       Williams’ argument that the fact that his first trial had resulted in a mistrial

       should be considered as evidence of prejudice resulting from Trial Counsel’s

       performance because there was no evidence regarding why the jury failed to

       reach a decision and, thus, any reasons suggested by Williams or the State were

       purely speculative.


[28]   The post-conviction court also denied Williams relief on his ineffective

       assistance of appellate counsel claim, concluding that Williams had failed to

       make the required showings that Appellate Counsel’s performance was below

       professional norms or that Williams had been prejudiced. In support of its

       performance conclusion, the post-conviction court found that Appellate

       Counsel was experienced, had reviewed the trial record, and had made the

       decision that the only viable issue for direct appeal was the change of judge

       issue. The post-conviction court found that Appellate Counsel was aware of

       the handgun evidence issue but that Appellate Counsel had determined that the

       issue had not been properly preserved for appeal. In support of the prejudice

       prong of its analysis, the post-conviction court found that even if the handgun

       evidence issue had been properly preserved and challenged on appeal, the

       outcome of Williams appeal would not have been different because there was


       Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020      Page 20 of 35
       nothing in the record suggesting that the trial court had abused its discretion in

       admitting the evidence. The post-conviction court also found that, due to the

       substantial evidence of Williams’ guilt apart from the handgun evidence, any

       error in the admission of the handgun evidence would likely been found to have

       been harmless on direct appeal.


[29]   Williams now appeals. Additional facts will be provided as necessary.


                                DISCUSSION AND DECISION
                                              I. Standard of Review

[30]   Williams contends that the post-conviction court erred when it concluded that

       he received the effective assistance of trial and appellate counsel. Petitions for

       post-conviction relief are civil proceedings in which a petitioner may present

       limited collateral challenges to a criminal conviction and sentence. Weisheit v.

       State, 109 N.E.3d 978, 983 (Ind. 2018). In such a proceeding, the petitioner

       bears the burden of establishing his claims by a preponderance of the evidence.
Id. When a petitioner appeals from the denial of his petition for post-conviction

       relief, he stands in the position of one appealing from a negative judgment.

       Hollowell v. State, 19 N.E.3d 263, 269 (Ind. 2014). To prevail on appeal from the

       denial of post-conviction relief, the petitioner must show that the evidence “as a

       whole leads unerringly and unmistakably to a conclusion opposite that reached

       by the [PCR] court.” Id. In addition, where a post-conviction court makes

       findings of fact and conclusions of law in accordance with Indiana Post-

       Conviction Rule 1(6), we do not defer to its legal conclusions, but we will


       Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020     Page 21 of 35
       reverse its findings and judgment only upon a showing of clear error, meaning

       error which leaves us with a definite and firm conviction that a mistake has

       been made. Id.


                                                   II. Strickland

[31]   We evaluate ineffective assistance of trial and appellate counsel claims under

       the two-part test articulated in Strickland v. Washington, 466 U.S. 668 (1984). To

       prevail on such a claim, a petitioner must show that “1) his counsel’s

       performance was deficient based on prevailing professional norms; and 2) that

       the deficient performance prejudiced the defense.” Weisheit, 109 N.E.3d at 983

       (citing Strickland, 466 U.S. at 687). In order to demonstrate sufficient prejudice,

       the petitioner “must show that there is a reasonable probability that, but for his

       counsel’s unprofessional errors, the result of the proceeding would have been

       different.” Id. (citing Strickland, 466 U.S. at 694). A reasonable probability is

       one that is sufficient to undermine confidence in the outcome. Id. A

       petitioner’s failure to satisfy either the ‘performance’ or the ‘prejudice’ prong of

       a Strickland analysis will cause an ineffective assistance of counsel claim to fail.

       Taylor v. State, 840 N.E.2d 324, 331 (Ind. 2006).


                                       III. Effectiveness of Trial Counsel

                                            A. Admission of Evidence

[32]   Before reaching the merits of Williams’ effectiveness of trial counsel claim, we

       first address the issue of whether the trial court abused its discretion when it

       excluded the transcript from Williams’ mistrial, ruling that it was irrelevant.

       The admission or exclusion of evidence is within the post-conviction court’s
       Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020      Page 22 of 35
       sound discretion; therefore, we defer to the post-conviction court and will not

       disturb its ruling unless it abused its discretion. Conner v. State, 711 N.E.2d
1238, 1258 (Ind. 1999).


[33]   The handgun evidence was not admitted at Williams’ first trial which ended in

       a hung jury, but it was admitted at Williams’ second trial that ended in guilty

       verdicts. Williams argues that, because the evidence presented at both trials

       was largely the same apart from the admission of the handgun evidence, the

       transcript of his mistrial was relevant to the consideration of whether he was

       prejudiced by Trial Counsel’s performance at his second trial. In support of his

       argument, Williams provides us with the following quote from our supreme

       court’s decision in Dowdell v. State, 720 N.E.2d 1146, 1152 (Ind. 1999): “The

       fact that the first trial ended in a hung jury suggests that, at least in the mind of

       some jurors, there was a reasonable doubt surrounding [defendant’s] guilt.” At

       Dowdell’s first trial on felony murder, attempted murder, and other charges, his

       trial counsel failed to file a timely witness list, resulting in Dowdell’s alibi

       witnesses being excluded. Id. at 1149. That trial ended in a hung jury. Id. at

       1150. Dowdell’s trial counsel did not seek reconsideration of the trial court’s

       ruling until the morning of his second trial, and the trial court again excluded

       his alibi witnesses. Id. Dowdell’s second trial resulted in guilty verdicts. Id. at

       1149. Dowdell argued that his trial counsel was ineffective for failing to timely

       file a witness list and/or seek timely reconsideration of the trial court’s ruling,

       but the post-conviction court denied relief, based partially on its reasoning that

       the fact that Dowdell’s first trial had ended in a mistrial demonstrated he had


       Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020        Page 23 of 35
       not been gravely prejudiced by his counsel’s performance. Id. at 1151. Our

       supreme court held that this prejudice conclusion was clearly erroneous, finding

       the fact of a hung jury to be suggestive that reasonable doubt existed as to

       Dowdell’s guilt “at least in the mind of some jurors.” Id. at 1152. However,

       the Dowdell court went on to reason that additional alibi witnesses may have

       swayed other jurors, and that “[o]ne cannot conclude from a prior hung jury

       that as a general proposition there is no reasonable possibility that newly

       presented evidence would affect the result.” Id. at 1151-52. Therefore, we

       conclude that a more full reading of Dowdell reveals that it does not stand for

       the proposition, as Williams argues, that the fact that a previous trial resulted in

       a hung jury is always relevant to an evaluation of prejudice under Strickland,

       much less that it is dispositive that prejudice has positively been established.

       Rather, Dowdell’s holding is more properly characterized as being that a lack of

       prejudice may not be presumed by the fact of a prior hung jury.


[34]   After Dowdell, our supreme court decided Beattie v. State, 924 N.E.2d 643, 649

       (Ind. 2010), in which it held that Indiana appellate courts would no longer

       review jury verdicts for consistency. In support of its holding, the Beattie court

       recognized that juries may reach seemingly logically inconsistent verdicts for a

       variety of reasons, such as a misunderstanding of the trial court’s instructions, a

       choice to exercise leniency, compromise, a desire to end deliberations, to avoid

       all-or-nothing verdicts, or for other reasons. Id. at 648-49. Adopting United

       States Supreme Court jurisprudence citing “the general reluctance to inquire

       into the workings of a jury, and the possible exercise of lenity,” our supreme

       Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020      Page 24 of 35
       court held definitively that appellate courts would no longer attempt to read

       meaning into a jury’s acquittal on some charges but not on others by reviewing

       verdicts for consistency. Id. at 649.


[35]   We conclude from the limited holding of Dowdell and the more recent Beattie

       decision that Indiana courts do not attempt to ascribe meaning to verdicts, or

       the lack thereof, rendered by juries in the manner suggested by Williams. A

       jury may fail to reach a verdict for many reasons that have nothing to do with

       the quantity or weight of the evidence or trial counsel’s performance, and any

       attempt to discern its reasons is mere speculation. Therefore, the simple fact

       that a jury failed to reach a verdict in a prior trial, without more, is not relevant

       to a determination of whether a defendant was prejudiced for purposes of a

       Strickland analysis.


[36]   In arguing to the contrary, Williams draws our attention to a number of cases

       from federal jurisdictions suggesting that a hung jury can signal that the

       evidence of a case was close and, therefore, that the claimed error by counsel

       prejudiced the defendant at his second trial. However, we observe that the

       Seventh Circuit has taken a different approach. In Ford v. Wilson, 747 F.3d 944,

       953-54 (7th Cir. 2014), Ford argued that he was prejudiced for purposes of a

       Strickland analysis in light of the fact that his first trial resulted in a hung jury

       and his trial counsel’s failure to object to a prosecutor’s remarks at his second

       trial was the only significant difference between the two trials. Finding that

       there was at least one additional significant difference between Ford’s two trials

       because one of the State’s witness’s live testimony from the first trial was read

       Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020          Page 25 of 35
       to the jury at the second trial, which proved to be less beneficial the defendant,

       the Ford court observed that


               [t]his simply underscores the need to be cautious in assigning
               critical significance to the failure of a different jury, which heard
               different evidence and argument, to reach agreement. Moreover,
               a jury may hang for any number of reasons, including the
               idiosyncratic views of a single juror. As a result, only in close
               cases should the fact of a prior hung jury lead to a finding of
               prejudice. This is not such a case because the evidence against
               Ford was far too strong for us to find prejudice under Strickland.
Id. at 954 (cleaned up). We find the Seventh Circuit’s approach as applied in

       Ford to be more persuasive than the cases cited by Williams because it more

       closely aligns with current Indiana state jurisprudence voicing reluctance to

       divine the reasons for a jury’s verdict.


[37]   Evidence is relevant if “it has any tendency to make a fact more or less probable

       than it would be without the evidence[.]” Ind. Evidence Rule 401(a). Because

       the simple fact that a prior jury hung, without more, does not shed light on the

       jury’s reasons for failing to reach a verdict, it does not tend to make any

       prejudice flowing from a claimed error on the part of trial counsel at a second

       trial more or less probable. Here, the post-conviction court excluded the

       transcript of Williams’ mistrial based on the State’s relevancy objection, which

       we conclude was not an abuse of its discretion.




       Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020       Page 26 of 35
                                                  B. Performance

[38]   Williams argues that his counsel’s performance was deficient because

       “[o]pening the door to evidence which [T]rial [C]ounsel fought vigorously

       pretrial to exclude fell below an objective standard of reasonableness based

       upon prevailing professional norms.” (Appellant’s Br. p. 21). Thus, Williams

       argues that opening the door to evidence which had previously been the subject

       of attempts by Trial Counsel to suppress or exclude constitutes de facto deficient

       performance under Strickland. However, in Garrett v. State, 602 N.E.2d 139,

       141-42 (Ind. 1992), our supreme court held that trial counsel’s raising of the

       issue of a witness’s prior inconsistent statement during the cross-examination of

       an officer resulting in the admission of the witness’s damaging taped statement

       was not deficient performance, even though his trial counsel had previously

       moved to suppress the witness’s statement. In reaching this conclusion, the

       court found that Garrett’s counsel was pursuing a strategy of attempting to

       convey to the jury that both the witness’s and the officer’s testimony could be

       untruthful. Id. The court held that “[t]actical choices by trial counsel do not

       establish ineffective assistance of counsel even though such choices may be

       subject to criticism or the choice ultimately proves detrimental to the

       defendant.” Id. at 142.


[39]   Here, Trial Counsel made a tactical choice to cross-examine Detective Equihua

       about areas not searched and items not collected in Williams’ hotel room to

       develop Williams’ defense strategy that the investigation was incomplete and

       ineffective. Our review of the record revealed that this was a strategy that Trial


       Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020      Page 27 of 35
       Counsel pursued relentlessly across all the detectives, crime scene investigators,

       and technicians who worked on the instant investigation. The fact that Trial

       Counsel’s pursuit of the chosen defense strategy resulted in the unintended

       consequence of the admission of evidence she had previously sought to suppress

       did not per se render her representation defective. See id.


[40]   Williams also argues that Trial Counsel’s performance was deficient because

       she failed to adequately prepare for her cross-examination of Detective

       Equihua. Williams did not raise this discrete claim in his petition for post-

       conviction relief, and, therefore, it is waived. See Ind. Post-Conviction Rule

       1(8) (“All grounds for relief available to a petitioner under this rule must be

       raised in his original petition.); Koons v. State, 771 N.E.2d 685, 691 (Ind. Ct.

       App. 2002) (“The failure to raise an alleged error in the petition waives the right

       to raise that issue on appeal.”), trans. denied. The trial court did not enter any

       findings or conclusions regarding Trial Counsel’s level of preparedness for the

       cross-examination of Detective Equihua, and we decline to address that claim.


[41]   Williams’ last argument pertaining to Trial Counsel’s performance is that the

       post-conviction court misapplied Strickland when it found that Trial Counsel

       had not performed deficiently because she had vigorously cross-examined other

       witnesses. Williams claims that this was a misapplication of Strickland because

       “counsel performing adequately in one regard does not prevent a finding that

       counsel performed deficiently in another regard.” (Appellant’s Br. p. 22).

       However, “effective assistance is determined according to the whole of the

       lawyer’s performance and not just the strategy and performance at issue.”

       Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020      Page 28 of 35
       Azania v. State, 738 N.E.2d 248, 251 (Ind. 2000). In addition, it is well-settled

       that the nature and extent of cross-examination is a matter of trial strategy

       which we do not second-guess on appeal. Myers v. State, 33 N.E.3d 1077, 1101

       (Ind. Ct. App. 2015), trans. denied. As observed above, one of Williams’ line of

       defenses was to point out the incompleteness and ineffectiveness of the

       investigation. The post-conviction court’s finding that Trial Counsel had

       vigorously cross-examined other witnesses was relevant to its assessment of

       how Trial Counsel performed as a whole in pursuit of that strategy and so was

       not a misapplication of Strickland. See Azania, 738 N.E.2d at 251. As such,

       Williams has not met his burden on appeal to establish that the post-conviction

       court’s conclusion that Trial Counsel’s performance was effective was clearly

       erroneous. See Hollowell, 19 N.E.3d at 269.


                                                    C. Prejudice

[42]   Even if Williams had established that Trial Counsel’s performance in opening

       the door to the handgun evidence was deficient, he was also required to show

       that “there is a reasonable probability that, but for his counsel’s unprofessional

       errors, the result of the proceeding would have been different.” Weisheit, 109
N.E.3d at 983. Reviewing courts have found insufficient Strickland prejudice

       even where counsel’s performance led to the admission of damaging evidence if

       there was significant, additional evidence of the defendant’s guilt. In Drake v.

       State, 563 N.E.2d 1286, 1288-89 (Ind. 1990), defense counsel had succeeded in

       having Drake’s admissions to his wife excluded from his murder trial, only to

       open the door to that evidence during wife’s cross-examination. The Drake

       Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020     Page 29 of 35
       court found that, although trial counsel’s performance had been deficient,

       Drake had failed to demonstrate sufficient prejudice, and no reversible error

       had occurred, in light of his more-detailed admissions made to two other

       witnesses. Id. at 1289. Likewise, in the earlier case of Hill v. State, 442 N.E.2d
1049, 1053-54 (Ind. 1982), our supreme court found an insufficient showing of

       prejudice flowing from trial counsel’s inadvertent opening the door during

       cross-examination to previously-suppressed show-up identification evidence,

       where various other witnesses identified Hill pre-trial and in-trial as the person

       who had committed the robbery at issue.


[43]   Here, the State presented significant and substantial evidence of Williams’ guilt.

       Jester identified Williams as the person who shot her and Reedus, and that

       identification did not waver through her 911 call, her post-hospitalization

       interview with Detective Davis, her deposition, her first trial testimony, and her

       second trial testimony. Williams telephoned Jester’s sister Tasharra and said

       “I’m sorry,” and commented that Jester was not dead, something that the jury

       was free to infer he would have only known at that time if he had been present

       when she was shot. (Tr. Vol. XI, p. 180). Williams made incriminating

       statements to Carr and Kidd, and he wrote letters attempting to ensure that

       Jester did not appear for trial. Williams gave a contradictory statement after he

       was apprehended that he had no memory of the relevant timeframe but denied

       shooting Reedus, and he made a statement that Jester had pumped her own gas

       before the shooting, which placed him with the victims just prior to the

       offenses. In addition, Johnson testified that Williams had a firearm in his hotel


       Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020     Page 30 of 35
       room, which was independent evidence from which the jury could infer that he

       possessed a weapon with which he shot Jester and Reedus. While another set

       of facts could have presented a closer case, given the quantum and quality of

       the other evidence indicating Williams’ guilt, we cannot conclude that there

       was a reasonable probability that the jury’s verdict would have been different

       without the admission of the handgun evidence or that the post-conviction

       court’s conclusion in this regard was clearly erroneous.


[44]   In arguing otherwise, Williams first contends that “the post-conviction court

       erred in not giving any weight to the prior hung jury.” (Appellant’s Br. p. 23).

       As we have already found that the bare fact that a prior trial resulted in a hung

       jury is not relevant to a trial court’s determination of prejudice under Strickland,

       we find no clear error in the post-conviction court’s refusal to accord it weight

       in its analysis.


[45]   Williams further argues that even without consideration of the prior hung jury,

       he established that he was prejudiced by Trial Counsel’s opening of the door to

       the handgun evidence because that evidence was especially strong and the

       State’s case was weak. However, in order to prevail on appeal, Williams was

       required to demonstrate that the evidence “as a whole leads unerringly and

       unmistakably to a conclusion opposite that reached by the [PCR] court.”

       Hollowell, 19 N.E.3d at 269. Williams’ argument essentially asks us to reassess

       the credibility of the witnesses and the weight of the evidence, but it does not

       demonstrate that the evidence as a whole pointed “unerringly and

       unmistakably” towards a finding of prejudice. Id. Given that Williams has

       Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020      Page 31 of 35
       failed to meet his appellate burden of demonstrating a reasonable probability

       that the outcome of his trial would have been different absent Trial Counsel’s

       performance, we find no clear error in the post-conviction court’s denial of

       relief.

                                     IV. Effectiveness of Appellate Counsel

[46]   Williams challenges the representation afforded by Appellate Counsel, arguing

       that he “was ineffective for failing to challenge the trial court’s ruling that the

       State could introduce the firearm and results of testing of the firearm in

       response to [T]rial [C]ounsel opening the door.” (Appellant’s Br. p. 27). The

       standard of review for ineffective assistance of appellate counsel claims is the

       same as that for trial counsel: the petitioner must show deficient performance

       and that the deficiency resulted in prejudice to him. Hollowell, 19 N.E.3d at

       269. Ineffective assistance of appellate counsel claims generally fall into three

       categories, namely (1) denial of access to an appeal; (2) waiver of issues; and (3)

       failure to present issues well. Id. at 270. In order to show that appellate counsel

       was ineffective for failing to raise an issue on appeal, thus resulting in waiver for

       collateral review, a defendant must overcome the “strongest presumption of

       adequate assistance, and judicial scrutiny is highly deferential.” Reed v. State,

       856 N.E.2d 1189, 1195 (Ind. 2006). In evaluating the performance prong of the

       Strickland standard, we determine whether the unraised issues are significant

       and obvious from the face of the record and whether the unraised issues are

       clearly stronger than the raised issues. Id. In evaluating the prejudice prong of

       the Strickland standard, we determine whether the issues that appellate counsel


       Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020       Page 32 of 35
       failed to raise would have been clearly more likely to result in reversal or an

       order for a new trial. Id. It is very rare that we find appellate counsel to be

       ineffective for failing to raise an issue on appeal, as the decision of what issues

       to raise is one of the most important strategic decisions made by appellate

       counsel. Id.


                                                    A. Performance

[47]   Here, Appellate Counsel chose to challenge the trial court’s denial of Williams’

       motion for a change of judge after his first trial ended in a mistrial. Appellate

       Counsel testified at the post-conviction hearing that he reviewed the transcript

       of Williams’ second trial, was aware of the handgun evidence issue, but decided

       to advance the change of judge issue because the handgun evidence issue was

       not properly preserved for review. Thus, Appellate Counsel’s choice of issue

       was a strategic exercise of his professional judgment. Appellate Counsel’s

       judgment was reasonable given that Trial Counsel had argued to the trial court

       that, without an in-trial hearing on the second motion to suppress, the

       suppression issue would not be properly preserved for review.


[48]   More significantly, after the trial court denied the motion for an in-trial

       suppression hearing, Trial Counsel stated her intention to make an offer of

       proof, presumably to present the additional discovery she had obtained and the

       evidence gleaned from the depositions she took of law enforcement officers

       involved in the recovery of the handgun from Williams’ hotel room. There is

       no such offer of proof in the record, and, thus, there was no factual basis in the

       record for a reviewing court to assess the issue. Contrary to Williams’

       Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020      Page 33 of 35
       assertions, the Deputy Prosecutor did not concede that the handgun evidence

       was inadmissible; rather, she conceded only that she had ethical concerns about

       proceeding with the evidence. Although Williams directs our attention to a

       litany of other actions taken by Trial Counsel to address the trial court’s ruling,

       he acknowledges neither Trial Counsel’s in-trial concession that the issue was

       not properly preserved for appellate review nor the lack of an offer of proof

       regarding the basis for his second motion to suppress. A waived issue has no

       persuasive appellate value and, therefore, is not “clearly stronger” than another

       issue. Reed, 856 N.E.2d at 1195. Given the deference we accord to the strategic

       decisions of appellate counsel in the choice of issues and the waiver of

       Williams’ preferred issue, Williams has failed to overcome the strong

       presumption that Appellate Counsel’s performance was effective, and the post-

       conviction court’s findings and conclusions are not clearly erroneous.

                                                      B. Prejudice

[49]   Even if we were to have found that Appellate Counsel had rendered deficient

       performance in failing to present the handgun evidence issue on direct appeal,

       we would not reverse Williams’ convictions. In order to prevail on his claim of

       ineffectiveness of appellate counsel, Williams was required to show that the

       handgun issue was “clearly more likely to result in reversal or an order for a

       new trial.” Id. Jester’s consistent identification of Williams as the shooter,

       Williams’ apology and comment to Tasharra, his statement to Warmack

       placing him with the victims just prior to the shooting, Williams’ contradictory

       statements to Detective Davis about his memory of the relevant timeframe,


       Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020       Page 34 of 35
       Williams’ jailhouse discussions with Kidd and Carr indicating he wished to

       prevent Jester from appearing at trial, and his letters indicating the same all

       pointed strongly to his identity as the shooter. The State also presented

       Johnson’s testimony that Williams had a small black gun in his hotel room. As

       we have already concluded in reaching our disposition of Williams’

       effectiveness of trial counsel claim, because of this considerable independent

       evidence of Williams’ guilt, there was little probability that the admission of the

       handgun affected the outcome of Williams’ trial. Because of this, we reach a

       similar conclusion regarding the likelihood of it being a successful appellate

       issue. Williams has failed to demonstrate that his chosen issue would have

       been more likely to result in a reversal on appeal. See id. Accordingly, the post-

       conviction court’s determination that Williams was not prejudiced by Appellate

       Counsel’s performance was not clearly erroneous.


                                              CONCLUSION
[50]   Based on the foregoing, we conclude that the post-conviction court’s

       determination that Williams received the effective assistance of Trial Counsel

       and Appellate Counsel was not clearly erroneous.


[51]   Affirmed.


[52]   May, J. and Altice, J. concur




       Court of Appeals of Indiana | Opinion 20A-PC-998 | December 21, 2020     Page 35 of 35